FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


XINAI HE,                                        No. 13-72309

               Petitioner,                       Agency No. A088-485-275

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Xinai He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      The BIA found He was not credible based on the omission of material events

from his asylum application and declaration, as well as his failure to seek

corroboration from his brother who lived nearby, and his explanation for failing to

do so. See id. at 1048 (adverse credibility finding reasonable under totality of the

circumstances); see also Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010)

(omission from asylum applications of key event forming basis for petitioners’

claim supported adverse credibility finding). We reject He’s contention that the

BIA distorted or mischaracterized the record. In the absence of credible testimony,

He’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72309